141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Arlie NELSON;  Alice Nelson;  Charles Nelson;  WoodrowNelson, Appellants,v.FEDERAL LAND BANK OF OMAHA, also known as FederalIntermediate Credit Bank of Omaha, also known as Farm CreditBank of Omaha;  Federal Land Bank of the Midlands, ACorporation;  Farm Credit Services of Norfolk, ACorporation;  Norwest Bank of Sioux City;  Sid Copeland;Merritt C. Warren;  Edward G. Hannon;  James A. Heimes;John Does, Appellees.
No. 97-2637.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998Filed Feb. 26, 1998

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Arlie Nelson, Alice Nelson, Charles Nelson, and Woodrow Nelson appeal the district court's1 dismissal of their complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  After careful review of the record and the parties' briefs, we conclude defendants Merritt Warren and Edward Hannon are entitled to absolute immunity and the Nelsons' claims are barred by the applicable statutes of limitations.  We deny the Nelsons' motion for leave to file affidavits and exhibits.  Accordingly, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The HONORABLE WILLIAM G. CAMBRIDGE, Chief Judge, United States District Court for the District of Nebraska